



Exhibit 10.7


FIRST AMENDMENT TO
GUARANTY OF MASTER LEASE
THIS FIRST AMENDMENT TO GUARANTY OF MASTER LEASE (this “Amendment”) is effective
as of November 15, 2016 (the “Effective Date”) by PRISTINE SENIOR LIVING, LLC,
an Indiana limited liability company (“PSL”), and CHRISTOPHER T. COOK, an
individual (“CTC”; individually or together as PSL and CTC, as the context
requires, “Guarantor”), and CTR PARTNERSHIP, L.P., a Delaware limited
partnership (“Landlord”).
RECITALS
A.Landlord, on the one hand, and those entities identified therein as “Tenant”
(collectively, “Tenant”), on the other hand, have entered into that certain
Master Lease dated July 30, 2015 (as subsequently amended, the “Lease”).
B.CTC, PSL and Stephen C. Ryan, an individual (“SCR”), entered into that certain
Guaranty of Lease dated July 30, 2015 in favor of Landlord (as the same may have
been, or may hereafter be, amended, restated, reaffirmed, or otherwise modified
from time to time, the “Guaranty”), for the purpose of guaranteeing the
obligations of Tenant under the Lease.
C.The parties now desire to amend the Guaranty in certain limited respects, all
upon the terms and subject to the conditions set forth herein. All
initially-capitalized terms used and not otherwise defined herein shall have the
same meanings given such terms in the Guaranty.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Release of SCR. Notwithstanding anything in the Guaranty to the contrary, the
parties hereto agree that SCR shall be released as a Guarantor under the
Guaranty and the Joinder appended to the Master Lease for liabilities arising
thereunder from and after the Effective Date. Accordingly, from and after the
Effective Date,
(a)    “Guarantor” shall mean PSL and CTC, jointly and severally; and
(b)    Section 1 of the Guaranty shall be replaced with the following:
“PSL and CTC, jointly and severally, hereby absolutely and unconditionally
guarantee to Landlord the following (collectively, the “Guaranteed
Obligations”):
(a) payment in full by Tenant of all Rent (including, without limitation, Base
Rent and Additional Rent) and other amounts


71047    1

--------------------------------------------------------------------------------




due under the Lease in the manner and at the time prescribed in the Lease;
(b) the full, complete and timely performance by Tenant of all covenants,
indemnities and other obligations under the Lease, including, without
limitation, any indemnity or other obligations of Tenant that survive the
expiration or earlier termination of the Lease;
(c) the accuracy and truthfulness in all material respects of all of the
representations and warranties made by Tenant under the Lease; and
(d) all costs of collection or enforcement incurred by Landlord in exercising
any remedies provided for in the Lease, whether at law or in equity, with
respect to the matters set forth in clauses (a) through (c), inclusive, above.”
2.Additional Amendments. The Guaranty is further hereby amended (effective as of
the Effective Date) in the following respects:
(a)    Section 12(a) of the Guaranty is hereby deleted in its entirety. For the
avoidance of doubt, Guarantor and Landlord hereby agree that as of the Effective
Date there shall be no limitations or caps on CTC’s liability under the
Guaranty.
(b)    Section 13(h) of the Guaranty is hereby deleted in its entirety. For the
avoidance of doubt, Guarantor and Landlord hereby agree that as of the Effective
Date the liability of PSL and CDC shall be joint and several.
(c)    The Guaranty and the Joinder to the Master Lease shall be deemed further
amended mutatis mutandis to the extent necessary to give effect to any provision
of this Amendment.
3.Reaffirmation of Obligations. Guarantor hereby acknowledges and reaffirms its
obligations under the Guaranty, as modified by this Amendment, and all documents
executed by Guarantor in connection therewith, and further agrees that from and
after the Effective Date any reference in the Guaranty to particular terms and
provisions shall be deemed to refer to those terms and provisions as amended
hereby.
4.Interpretation; Governing Law. This Amendment shall be construed as a whole
and in accordance with its fair meaning. Headings are for convenience only and
shall not be used in construing meaning. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Maryland.


71047    2

--------------------------------------------------------------------------------




5.Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested to do so by the other party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.
6.Incorporation of Recitals. The Recitals to this Amendment are incorporated
herein by this reference.
7.Effect of Amendment. Except as specifically amended pursuant to the terms of
this Amendment, the terms and conditions of the Guaranty shall remain unmodified
and in full force and effect. In the event of any inconsistencies between the
terms of this Amendment and any terms of the Guaranty, the terms of this
Amendment shall govern and prevail.
8.Severability. If any term or provision of this Guaranty or any application
thereof shall be held invalid or unenforceable, the remainder of this Guaranty
and any other application of such term or provision shall not be affected
thereby.
9.Headings. All titles and headings to sections, articles or other subdivisions
of this Guaranty are for convenience of reference only and shall not in any way
affect the meaning or construction of any provision.
10.Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. Executed copies hereof may be
delivered by telecopier, email or other electronic means and upon receipt will
be deemed originals and binding upon the parties hereto, regardless of whether
originals are delivered thereafter.
[Signature page follows]






71047    3

--------------------------------------------------------------------------------






EXECUTED as of the date first set forth above.

GUARANTOR:
/s/ Christopher T. Cook            
Christopher T. Cook
PRISTINE SENIOR LIVING, LLC,
an Indiana limited liability company
By: /s/ Christopher T. Cook            
    Christopher T. Cook, Manager




LANDLORD:
CTR PARTNERSHIP, L.P.,
a Delaware limited partnership


By:
CARETRUST GP, LLC,
a Delaware limited liability company
Its: general partner

By:
CARETRUST REIT, INC.,
a Maryland corporation,
its sole member

By: /s/ Josh McLane            
Name: Josh McLane            
Title:     Secretary            







